UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7941


NATHAN L. HOLDEN,

                Petitioner - Appellant,

          v.

UNNAMED RESPONDENT;     PATRICK   MCCRORY,   Governor;    STATE   OF
NORTH CAROLINA,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:15-hc-02067-D)


Submitted:   May 26, 2016                      Decided:    May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Nathan L. Holden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nathan       L.    Holden,       a     state     pretrial       detainee,    seeks      to

appeal    the    district          court’s       order    denying     relief     on   his   28

U.S.C. § 2241          (2012)       petition.         The    order    is   not   appealable

unless    a    circuit        justice       or    judge     issues     a   certificate      of

appealability.         28 U.S.C. § 2253(c)(1)(A) (2012).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner        satisfies          this      standard        by      demonstrating         that

reasonable       jurists           would    find      that     the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies     relief        on        procedural        grounds,       the    prisoner        must

demonstrate       both    that        the    dispositive          procedural     ruling     is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

     By failing to challenge the district court’s dispositive

holdings in his informal brief, Holden has waived his right to

challenge the district court’s order.                         See 4th Cir. R. 34(b).

Our independent review of the record nonetheless confirms the

district      court’s     dispositive            holdings.         Accordingly,       we   deny

leave    to    proceed        in    forma    pauperis,        deny     a   certificate       of

                                                 2
appealability, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3